Title: From Thomas Jefferson to the Board of War, 19 January 1780
From: Jefferson, Thomas
To: Board of War



Sir
Wmsburg Jan. 19th. 1780.

On a conjectural view of the money likely to come in to the Treasury between this and the 15th. of June, and on estimates of the several demands on the public for money with in the same period we find it will be necessary to restrain the amount of Warrants to be issued hereafter to about two thirds of what would have been a full supply. We Allot therefore as follows.

To theCommissaries£250,000.
Quarter Master 100,000.
Recruiting money 250,000.
Pay Master of the Army  24,000.
Ditto of the Navy  16,000.

The above coming within the superintendence of your board I thought it proper to State it to you. When warrants are issued for the reenlistment of the Soldiers it should be calculated on the supposition that two thirds only may be engaged of those whose times will expire by the ensuing Spring. I am Sir with great respect Your most Obedient Servant,

Th: Jefferson

